Citation Nr: 0713047	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  99-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected rheumatic heart disease, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1953 to May 1973.  

Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which, in part, granted service 
connection for rheumatic heart disease and assigned a 10 
percent disability rating.  
The veteran disagreed with the assigned disability rating.

The veteran testified before a Hearing Officer at the RO in 
May 2000.  The transcript of the hearing is associated with 
the veteran's VA claims folder.  

This case was previously before the Board in November 2003 
and in February 2006, when it remanded the veteran's claim of 
entitlement to an increased disability rating for service-
connected rheumatic heart disease for further evidentiary 
development.  

Issue not currently on appeal

In the August 1998 rating decision, service connection was 
granted for peptic ulcer disease (PUD) and a noncompensable 
(zero percent) disability rating was assigned therefor.  The 
veteran initiated an appeal of the rating assigned.  In a 
June 2000 Hearing Officer Decision, the RO increased the 
veteran's service-connected PUD to 10 percent disabling.  In 
November 2003, the Board denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected PUD.  The veteran duly appealed the Board's 
decision as to the issue of an increased rating for PUD to 
the United States Court of Appeals for Veterans Claims (the 
Court).  

In an order dated in July 2004, pursuant to a Joint Motion 
for Partial Remand, the Court vacated and remanded that part 
of the Board's decision that denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected PUD.  In December 2004, the Board remanded the 
claim of entitlement to an increased disability rating for 
service-connected PUD for further evidentiary development.  
In August 2005, the VA Appeals Management Center (AMC) issued 
a supplemental statement of the case which continued to deny 
the veteran's claim for entitlement to an increased 
disability rating for service-connected PUD.

In February 2006, the Board denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected peptic ulcer disease (PUD).  The Board's decision 
is final.  See 38 C.F.R. § 20.1100 (2006).  That matter has 
been resolved. 


REMAND

The Board is hesitant to remand this claim for a third time; 
however, it appears that such is warranted for the reasons 
detailed below.

Specifically, in its November 2003 remand, the Board noted 
that: 

"it is unclear whether rheumatic heart disease 
currently exists and whether any of the currently 
identified cardiovascular pathology [such as ischemic 
heart disease, hypertension and angina] should be deemed 
to be associated with the service-connected disability.  
Therefore, the Board finds that another VA examination 
is warranted."  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

Review of the claims folder shows that the veteran was never 
provided with a VA examination as instructed in the November 
2003 remand.  [Instead, it appears that the veteran was 
provided with a VA examination pertaining to his service-
connected PUD, which is currently not before the Board as 
detailed in the Introduction above.].  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the RO 
failed to comply with the Board's remand instructions, the 
case must be remanded so that additional development and 
readjudication can be accomplished.

The Board additionally points out that it has been almost six 
years since the veteran's last VA examination, and his 
representative seems to be arguing that the veteran's 
service-connected heart disability has worsened since that 
time.  See the March 15, 2007 Appellant's Post-Remand Brief, 
page 2.  Accordingly, another VA examination is required.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty 
to assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded a 
VA cardiology examination in order to 
determine the nature and extent of his 
service-connected rheumatic heart 
disease.  The examiner should attempt, 
to the extent practicable, to identify 
and differentiate between 
symptomatology associated with the 
veteran's service-connected rheumatic 
heart disease, if any, and that which 
is attributable to ischemic heart 
disease, hypertension and angina.  If 
symptomatology cannot be 
differentiated, the examiner should so 
state.  If in the examiner's opinion 
diagnostic testing and/or specialist 
consultations are necessary, such 
should be scheduled.  The examiner's 
report should be associated with the 
veteran's VA claims folder.  

2.  VBA should then readjudicate the veteran's 
claim of entitlement to an increased disability 
rating for service-connected rheumatic heart 
disease, 
in light of all of the evidence of record.  If 
the benefit 
sought on appeal remains denied, the veteran 
should 
be provided a supplemental statement of the case 
and 
given an appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


